DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 6/16/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/16/2020 have all been considered and made of record ( note the attached copy of form PTO – 1449). The information disclosure statement filed in this case fails to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information already of record or being made of record in the application. Applicant has cited over 150 references for consideration. The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner.

Double Patenting
3.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11,13-17and 20 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1-11,13-17 and 20 respectively patent No.10,716,469 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application correspond to the patented claim as follows:
Instant application 16/903,136
Regarding claim 1, A human ocular parameter measuring device wherein: the device is configured for measuring an ocular parameter selected from the group of: vestibulo-ocular reflex; ocular saccades; pupillometry; pursuit tracking during visual pursuit; vergence; eye closure; focused position of the eyes; dynamic visual acuity; kinetic visual acuity; virtual retinal stability; retinal image stability; foveal fixation stability; and nystagmus; and the device comprises a face shield, configured to be worn by a human, and the face shield comprises: an eye sensor wherein: the eye sensor  is configured for eye tracking; and the eye sensor senses eye information selected from the group of: horizontal eye movement; vertical eye movement; pupil size; and eyelid movement; a head orientation sensor wherein: the head orientation sensor senses a head movement selected from the group of pitch and yaw of a person's head wherein pitch represents a rotation about a first axis representing up and down movement of the person's face when the rear of the person's head moves in the opposite direction and yaw represents horizontal movement of the face when looked at from the front about a second axis substantially aligned with the spine and perpendicular to the first axis; and an electronic circuit, wherein: the electronic circuit comprises a central processing unit, and a memory unit; the electronic circuit is responsive to the eye movement information received from the eye sensor; and the electronic circuit is responsive to head movement information received from the head orientation sensor.  
Regarding claim 2, The device of claim 1 wherein: the device measures vestibulo-ocular reflex.  
Regarding claim 3, The device of claim 1, wherein: the device measures ocular saccades.  
Regarding claim 4, The device of claim 1 wherein: the device measures pupillometry.  
Regarding claim 5, The device of claim 1 wherein: the device measures pursuit tracking during visual pursuit.  
Regarding claim 6, The device of claim 1 wherein: the device measures vergence.  
Regarding claim 7, The device of claim 1 wherein: the device measures eye closure.  
Regarding claim 8, The device of claim 1 wherein: the device measures focused position of the eyes.  
Regarding claim 9, The device of claim 1 wherein: the device further measures an ocular parameter selected from the group of dynamic visual acuity and kinetic visual acuity.  
Regarding claim 10, The device of claim 1 wherein: the device further measures an ocular parameter selected from the group of virtual retinal stability and retinal image stability.  
Regarding claim 11, The device of claim 1 wherein: the device further measures an ocular parameter selected from the group of foveal fixation stability and nystagmus.  
Regarding claim 13, The device of claim 1 wherein: the eye sensor senses eye movement information selected from the group of horizontal eye movement and vertical eye movement.  
Regarding claim 14, The device of claim 1 wherein: the head orientation sensor senses pitch of the person's head and yaw of the person's head the eye sensor senses eye horizontal eye movement and vertical eye movement; the electronic circuit uses a Fourier transform to generate a vertical gain signal and a vertical phase signal in response to the vertical eye movement information and the pitch information; and the electronic circuit uses a Fourier transform to generate a horizontal gain signal and a . horizontal phase signal in response to the horizontal eye movement information and the yaw information.  
Regarding claim 15, The device of claim 1 wherein: the eye sensor further senses the position of at least one eye; the device further comprises a forward-facing camera; and the forward-facing camera is responsive to the eye sensor.  
Regarding claim 16, A human ocular parameter measuring system wherein: the system is configured for measuring an ocular parameter selected from the group of: vestibulo-ocular reflex; ocular saccades; pupillometry; pursuit tracking during visual pursuit; vergence; eye closure; focused position of the eyes; dynamic visual acuity; kinetic visual acuity; virtual retinal stability; retinal image stability; foveal fixation stability; and nystagmus; and the system comprises: an eye sensor wherein: the eye sensor comprises  an image sensor; and the eye sensor senses eye movement information selected from the group of: horizontal eye movement; vertical eye movement; pupillometry; and eyelid movement; a head orientation sensor wherein: the head orientation sensor senses a head movement selected from the group of pitch and yaw of a person's head wherein pitch represents a rotation about a first axis representing up and down movement of the person's face when the rear of the person's head moves in the opposite direction and yaw represents horizontal movement of the face when looked at from the front about a second axis substantially aligned with the spine and perpendicular to the first axis; and an electronic circuit wherein: the electronic circuit comprises a central processing unit, and a memory unit; the electronic circuit is responsive to the eye movement information received from the eye sensor; and the electronic circuit is responsive to head movement information received from the head orientation sensor; and a face shield, wherein: the face shield is configured to be worn by a human; and the eye sensor, head orientation sensor, and the electronic circuit are attached to the face shield.  
Regarding claim 17, The system of claim 16 wherein: the head orientation sensor comprises a head-worn micro-electro-mechanical system integrated circuit comprising a module selected from the group consisting of an accelerometer, a magnetometer, and a gyroscope.  
Regarding claim 20, A method for measuring a human ocular parameter comprising the steps of: establishing a device that comprises: an eye sensor  configured for sensing eye movement information selected from the group of: horizontal eye movement; vertical eye movement; pupillometry; and eyelid movement; a head orientation sensor configured for sensing a head movement selected from the group of pitch and yaw of a person's head wherein pitch represents a rotation about a first axis representing up and down movement of the person's face when the rear of the person's head moves in the opposite direction and yaw represents horizontal movement of the face when looked at from the front about a second axis substantially aligned with the spine and perpendicular to the first axis; an electronic circuit; and a face shield, wherein: the face shield is configured to be worn by a human; and the eye sensor, the head orientation sensor, and the electronic circuit are part of the face shield; using the electronic circuit to: receive eye movement information from the eye sensor; receive head movement information from the head orientation sensor; and measure an ocular parameter selected from the group of: vestibulo-ocular reflex; ocular saccades; pupillometry; pursuit tracking during visual pursuit; vergence; eye closure; focused position of the eyes; dynamic visual acuity; kinetic visual acuity; virtual retinal stability; retinal image stability; foveal fixation stability; and nystagmus.   
U.S.Patent  No.  10,716,469 B2
Regarding claim 1,A human ocular performance measuring device wherein: the device is configured for measuring an ocular performance characteristic selected from the group of: vestibulo-ocular reflex; ocular saccades; pupillometry; pursuit tracking during visual pursuit; vergence; eye closure; focused position of the eyes; dynamic visual acuity; kinetic visual acuity; virtual retinal stability; retinal image stability; foveal fixation stability; and nystagmus; and the device comprises: an eye sensor wherein: the eye sensor comprises a video camera; and the eye sensor senses eye information selected from the group of: horizontal eye movement; vertical eye movement; pupil size; and eyelid movement;   a head orientation sensor wherein: the head orientation sensor senses a head movement selected from the group of pitch and yaw of a person's head wherein pitch represents a rotation about a first axis representing up and down movement of the person's face when the rear of the person's head moves in the opposite direction and yaw represents horizontal movement of the face when looked at from the front about a second axis substantially aligned with the spine and perpendicular to the first axis; and the head orientation sensor senses the head movement in a range of frequencies between 0.01 Hertz and 15 Hertz; the head orientation sensor comprises a micro-electro-mechanical system integrated circuit comprising a module selected from the group consisting of an accelerometer, a magnetometer, and a gyroscope; an electronic circuit wherein: the electronic circuit comprises a central processing unit, and a memory unit; the electronic circuit is responsive to the eye movement information received from the eye sensor; and the electronic circuit is responsive to head movement information received from the head orientation sensor; and a helmet, comprising an inner frame having an interior surface and one or more shock absorption elements attached between the inner frame and a spherical shell, wherein: the one or more shock absorption elements couple the spherical shell to the inner frame; the spherical shell is external to the inner frame; the spherical shell has a circular geometry that when viewed horizontally at its horizontal midplane, includes a center point that is the rotational center of the spherical shell;   the one or more shock absorption elements are sized to provide greater spacing between the inner frame and the spherical shell at the sides and the rear of the spherical shell than at the front of the spherical shell; the one or more shock absorption elements are sized to configure the alignment of the rotational center of the spherical shell with a proximate rotational center of a wearer's head; and the alignment between the rotational center of the spherical shell and the proximate rotational center of a wearer's head directly affects the effect of a tangential force caused by an impact on the spherical shell.  
Regarding claim 2, The device of claim 1 wherein: the device measures vestibulo-ocular reflex.  
Regarding claim 3, The device of claim 1 wherein: the device measures ocular saccades.  
Regarding claim 4, The device of claim 1 wherein: the device measures pupillometry.  
Regarding claim 5, The device of claim 1 wherein: the device measures pursuit tracking during visual pursuit.  
Regarding claim 6, The device of claim 1 wherein: the device measures vergence.  
Regarding claim 7, The device of claim 1 wherein: the device measures eye closure.  
Regarding claim 8, The device of claim 1 wherein: the device measures focused position of the eyes.  
Regarding claim 9, The device of claim 1 wherein: the device further measures an ocular performance characteristic selected from the group of dynamic visual acuity and kinetic visual acuity.  
Regarding claim 10, The device of claim 1 wherein: the device further measures an ocular performance characteristic selected from the group of virtual retinal stability and retinal image stability.  
Regarding claim 11, The device of claim 1 wherein: the device further measures an ocular performance characteristic selected from the group of foveal fixation stability and nystagmus.  
Regarding claim 13, The device of claim 1 wherein: the eye sensor senses eye movement information selected from the group of horizontal eye movement and vertical eye movement.  
Regarding claim 14, The device of claim 1 wherein: the head orientation sensor senses pitch of the person's head and yaw of the person's head the eye sensor senses eye horizontal eye movement and vertical eye movement; the electronic circuit uses a Fourier transform to generate a vertical gain signal and a vertical phase signal in response to the vertical eye movement information and the pitch information; and the electronic circuit uses a Fourier transform to generate a horizontal gain signal and a horizontal phase signal in response to the horizontal eye movement information and the yaw information.  
Regarding claim 15,The device of claim 1 wherein: the eye sensor further senses the position of at least one eye; the device further comprises a forward-facing camera; and the forward-facing camera is responsive to the eye sensor.  
Regarding claim 16, A human ocular performance measuring system wherein: the system is configured for measuring an ocular performance characteristic selected from the group of: vestibulo-ocular reflex; ocular saccades; pupillometry; pursuit tracking during visual pursuit; vergence; eye closure; focused position of the eyes; dynamic visual acuity; kinetic visual acuity; virtual retinal stability; retinal image stability;   foveal fixation stability; and nystagmus; and the system comprises: an eye sensor wherein: the eye sensor comprises a video camera; and the eye sensor senses eye movement information selected from the group of: horizontal eye movement; vertical eye movement; pupillometry; and eyelid movement; a head orientation sensor wherein: the head orientation sensor senses a head movement selected from the group of pitch and yaw of a person's head wherein pitch represents a rotation about a first axis representing up and down movement of the person's face when the rear of the person's head moves in the opposite direction and yaw represents horizontal movement of the face when looked at from the front about a second axis substantially aligned with the spine and perpendicular to the first axis; and the head orientation sensor senses the head movement in a range of frequencies between 0.01 Hertz and 15 Hertz; an electronic circuit wherein: the electronic circuit comprises a central processing unit, and a memory unit; the electronic circuit is responsive to the eye movement information received from the eye sensor; and the electronic circuit is responsive to head movement information received from the head orientation sensor; and   a helmet, comprising an inner frame having an interior surface and one or more shock absorption elements attached between the inner frame and a spherical shell, wherein: the one or more shock absorption elements couple the spherical shell to the inner frame; the spherical shell is external to the inner frame; the spherical shell has a circular geometry that when viewed horizontally at its horizontal midplane, includes a center point that is the rotational center of the spherical shell; the one or more shock absorption elements are sized to provide greater spacing between the inner frame and the spherical shell at the sides and the rear of the spherical shell than at the front of the spherical shell; the one or more shock absorption elements are sized to configure the alignment of the rotational center of the spherical shell with a proximate rotational center of a wearer's head; and the alignment between the rotational center of the spherical shell and the proximate rotational center of a wearer's head directly affects the effect of a tangential force caused by an impact on the spherical shell.  
Regarding claim 17, wherein: the head orientation sensor comprises a head-worn micro-electro-mechanical system integrated circuit comprising a module selected from the group consisting of an accelerometer, a magnetometer, and a gyroscope.  
 Regarding claim 20, A method for measuring human ocular performance comprising the steps of: establishing a device that comprises: an eye sensor comprising a video camera configured for sensing eye movement information selected from the group of: horizontal eye movement; vertical eye movement; pupillometry; and eyelid movement; a head orientation sensor configured for sensing a head movement selected from the group of pitch and yaw of a person's head wherein pitch represents a rotation about a first axis representing up and down movement of the person's face when the rear of the person's head moves in the opposite direction and yaw represents horizontal movement of the face when looked at from the front about a second axis substantially aligned with the spine and perpendicular to the first axis; an electronic circuit; and a helmet, comprising an inner frame having an interior surface and one or more shock absorption elements attached between the inner frame and a spherical shell, wherein:   the one or more shock absorption elements couple the spherical shell to the inner frame; the spherical shell is external to the inner frame; the spherical shell has a circular geometry that when viewed horizontally at its horizontal midplane, includes a center point that is the rotational center of the spherical shell; the one or more shock absorption elements are sized to provide greater spacing between the inner frame and the spherical shell at the sides and the rear of the spherical shell than at the front of the spherical shell; the one or more shock absorption elements are sized to configure the alignment of the rotational center of the spherical shell with a proximate rotational center of a wearer's head; and the alignment between the rotational center of the spherical shell and the proximate rotational center of a wearer's head directly affects the effect of a tangential force caused by an impact on the spherical shell; and using the electronic circuit to: receive eye movement information from the eye sensor; receive head movement information from the head orientation sensor; and generate a gain signal and a phase signal using the eye movement information, and the head movement information; and measure an ocular performance characteristic selected from the group of. vestibulo-ocular reflex; ocular saccades; pupillometry; pursuit tracking during visual pursuit; vergence; eye closure; focused position of the eyes; dynamic visual acuity; kinetic visual acuity; virtual retinal stability; retinal image stability; foveal fixation stability; and nystagmus. 
Allowable Subject Matter
4.   Claim 12,18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
5.   The following is a statement of reasons for the indication of allowable subject matter: 1wherein: 2the device further comprises a display wherein the display is configured for presenting 3augmented reality information 1wherein: 2the device further comprises a display wherein the display is configured for presenting 3augmented reality information  23 1
1and   wherein: 2the head orientation sensor comprises a video camera; and 3the system further comprises a display wherein the display is configured for presenting 4augmented reality information and 12the electronic circuit is configured for wireless communication in response to the eye 3movement information and the head movement information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/7/2022